     Case 2:20-cv-06044-DOC-JDE Document 20 Filed 11/10/20 Page 1 of 1 Page ID #:139

                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11    RODNEY CHAPMAN, JR.,                  ) No. 2:20-cv-06044-DOC (JDE)
                                            )
12                      Plaintiff,          )
                                            ) JUDGMENT
13                      v.                  )
                                            )
      CITY AND COUNTY OF LOS                )
14                                          )
      ANGELES, et al.,                      )
15                                          )
                        Defendants.         )
16                                          )
17
            Pursuant to the Order Accepting Findings and Recommendations of the
18
      United States Magistrate Judge,
19
            IT IS HEREBY ADJUDGED that this action is dismissed without
20
      prejudice.
21
22
      Dated: November 10, 2020
23
                                               ______________________________
24                                             DAVID O. CARTER
25                                             United States District Judge
26
27
28
